                                   UNITED STATES DISTRICT COURT
                                        Northern District of Illinois
                                        219 South Dearborn Street
                                          Chicago, Illinois 60604

Thomas G. Bruton                                                                              312-435-5670
Clerk


Date: 07/17/19                                                              Case Number:11 M 037
Case Title: USA v. The premises of the gr                                   Judge: Schenkier
                                     NOTICE OF CORRECTION
                                                                            1, 2
7he following errors/deficiencies haYH been identified in document #>@
  The document is on the incorrect case. (If this is a motion, the docket clerk has termed the
   motion from the incorrect case.
     The document is on the correct case but the case number and title do not match.
     The incorrect document [pdf] was linked to the entry.
     The incorrect file date was entered.
     The incorrect event was used. The title of the document does not match the text of the entry.
     The entry is a duplicate of entry [       ].
     Other:


Corrective action taken by the Clerk:
     The text of the entry has been edited and the pdf replaced with a pdf that states Entered in
     Error.
     The following notation has been added to the text of the entry: Linked document has the
     incorrect case title, or, Linked document has the incorrect case number.
     The correct document [pdf] has been linked to the entry.
     The file date has been corrected.
     The text of the entry has been edited.
     The text of the entry has been edited to read, Duplicate filing of document number [  ].
     Other:


Corrective action required by the filer:
     Counsel must re-file the document
     Other:

                                                           Thomas G. Bruton, Clerk
                                                           By: /s/ David Lynn
                                                               Deputy Clerk


Rev. 10/05/2016
